Exhibit 10.2

Execution Version

Amendment to Operating Agreement

THIS AMENDMENT TO THE OPERATING AGREEMENT (the “Amendment”), made and entered
into this 4th day of August, 2009 (the “Agreement Date”), by and between Weight
Watchers International, Inc., a Virginia corporation (“Weight Watchers”), and
H.J. Heinz Company, a Pennsylvania corporation (“Heinz”).

WITNESSETH:

WHEREAS, Weight Watchers and Heinz (collectively, the “Parties”) entered into
that certain Operating Agreement, dated September 29, 1999, as amended (the
“Agreement”); and

WHEREAS, the Parties desire to amend the Agreement on the terms and conditions
set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Parties hereby amend the Agreement as set
forth below.

1. Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

2. The following sentence is hereby added after the last sentence of
Section 2.05 of the Agreement:

Notwithstanding any other provision of this Section 2.05, if Heinz uses the
Weight Watchers brand name without using the Smart Ones brand name on any Heinz
Licensed Product sold in the United States, Canada or Mexico, Heinz shall use on
such Heinz Licensed Product graphic presentations of the Food Trademarks
(including, for avoidance of doubt, logos, trade dress, coloration and package
design) that are substantially similar to the graphic presentations of the Food
Trademarks on Weight Watchers Licensed Products and all such Heinz Licensed
Products and the packaging, advertising and promotion thereof shall be subject
to the review and approval processes set forth in the Heinz License and that
certain License Agreement dated September 29, 1999 between Weight Watchers and
Heinz.

3. Section 2.07(a) of the Agreement is hereby deleted in its entirety and
amended and replaced by the following new Section 2.07(a):

(a) Proprietary Rights of Heinz. (i) Weight Watchers acknowledges and shall not
contest Heinz’ or Heinz Affiliates’ ownership of Program Information
Improvements and the HJH Food Trademarks. Weight Watchers agrees that all use of
HJH Food Trademarks shall inure to the benefit of Heinz’ or Heinz Affiliates’
ownership rights in HJH Food Trademarks as appropriate. The parties recognize
that the HJH Food Trademarks have been previously used together with the Food
Trademarks and Weight Watchers Retained Trademarks (e.g., Smart Ones and Weight
Watchers, Heinz and Weight Watchers) on labels, advertising and promotions, and
Weight Watchers agrees that Heinz may continue to use the HJH Food Trademarks
together with the Food Trademarks and Weight Watchers Retained Trademarks in the
countries in which they are in use as of the Effective Date, as specified in the
attached Schedule C. In addition,



--------------------------------------------------------------------------------

following the Agreement Date, Weight Watchers agrees that Heinz may use the HJH
Food Trademarks together with the Food Trademarks and Weight Watchers Retained
Trademarks in Mexico as specified in the attached Schedule C. Weight Watchers
acknowledges that distribution and use may extend beyond these countries because
of external circumstances outside of the control of Heinz, such as
manufacturing, warehousing, and distribution logistics or sales to multinational
accounts. Any other use of the Food Trademarks and Weight Watchers Retained
Trademarks with any other trademarks that may be adopted for use on food
products from time to time by Heinz or Heinz Affiliates or Sublicensees, in such
a manner as to create a material risk of the establishment of a combination
mark, shall not be permitted without the permission of Weight Watchers. Heinz
shall make no claim of ownership or right in any permitted use of the Food
Trademarks and Weight Watchers Retained Trademarks in combination with any other
mark, and the parties shall take all steps necessary to cause the cancellation
of any existing registration or abandon any pending application relating to any
such combination, including but not limited to “Weight Watchers from Heinz,” at
Heinz’ expense.

(ii) Weight Watchers agrees to the continued use of the appropriate Formation
Trademarks (e.g., Main Street Bistro, Sweet Celebrations, Chocolate Treat, etc.)
as sub-brands in a subordinate manner to the Weight Watchers name without prior
Weight Watchers approval. Heinz, its Affiliates and Sublicensees may continue to
use their names and corporate logos as corporate identifiers in a substantially
subordinate manner to the Weight Watchers name to identify Heinz, its Affiliates
or Sublicensees as the case may be, for the purpose of identifying them as the
manufacturer or distributor for Heinz Licensed Products. Subject to Weight
Watchers’ ownership of Program Information and Weight Watchers Non-Food
Trademarks, Weight Watchers acknowledges Heinz’ (or Heinz Affiliates’ or Heinz
Sublicensees in appropriate circumstances) ownership of the specifications,
recipes, manufacturing process or other confidential or proprietary information
or materials related to Heinz Licensed Products and developed or owned by Heinz
and that all such information shall be considered Heinz’ (or Heinz Affiliates’
in appropriate circumstances) Confidential Information and shall be subject to
the provisions of Section 2.12.

(iii) Weight Watchers acknowledges Heinz’ exclusive ownership of the Smart Ones
brand name and of the Smart Ones Package Design as of the Effective Date. Heinz
shall have no obligation to continue using the Smart Ones brand name or Smart
Ones Package Design together with the Weight Watchers brand name following the
Effective Date.

(iv) Subject to Section 2.07(a)(v) below, if Heinz at any time following the
Effective Date uses the Smart Ones brand name or Smart Ones Package Design with
the Weight Watchers brand name on any Heinz Licensed Product sold, marketed or
distributed in the United States, Canada or Mexico as contemplated by
Section 2.07(a)(i), then: (A) Heinz shall not use the Smart Ones brand name or
Smart Ones Package Design on any food or beverage product in the categories
specified in Schedule B sold in the United States, Canada or Mexico without also
using Weight Watchers as the brand name for the product; (B) Heinz may use the
Smart Ones brand name and Smart Ones Package Design on food or beverage products
in the categories specified in Schedule B sold outside of the United States,
Canada or Mexico provided such use is without the Weight

 

2



--------------------------------------------------------------------------------

Watchers brand name, the Food & Beverage Trademarks and the Program Information
Trademarks; and (C) Heinz shall not use the Smart Ones brand name or Smart Ones
Package Design, with or without the Weight Watchers brand name, Food & Beverage
Trademarks, and Program Information Trademarks, anywhere in the world other than
as provided by clauses (A) and (B).

(v) If Heinz determines at any time after the Effective Date to cease all use of
the Smart Ones brand name and Smart Ones Package Design together with the Weight
Watchers brand name, it shall provide Weight Watchers with at least ninety
(90) days’ notice in advance of the date upon which it intends to cease
manufacture of any Heinz Licensed Product using the Weight Watchers brand name
with the Smart Ones brand name and the Smart Ones Package Design (the
“Discontinuation Date”) or upon which it intends to announce publicly its
intention to discontinue use of the Weight Watchers brand, whichever is earlier.
Following the Discontinuation Date, Heinz may commence immediately to use
anywhere in the world the Smart Ones brand name (but not the Smart Ones Package
Design) on any food or beverage product, whether or not the product is in the
categories specified in Schedule B, and to use the Smart Ones Package Design
(with or without the Smart Ones brand name) on any food or beverage product in
the categories specified in Schedule B, without the Weight Watchers brand name;
provided, however, that Heinz shall not use the Smart Ones Package Design (with
or without the Smart Ones brand name), or any package design containing elements
or features similar thereto, for a period of five (5) years following the
Discontinuation Date on any food or beverage products sold anywhere in the world
other than a food or beverage product in the categories specified in Schedule B.

(vi) If Heinz discontinues all use of the Smart Ones brand name or Smart Ones
Package Design together with the Weight Watchers brand name, it may, subject to
the provisions of Section 2.07(a)(iv) and in accordance with the other
provisions of this Agreement, recommence the manufacture of Heinz Licensed
Products using the Smart Ones brand name or Smart Ones Package Design together
with the Weight Watchers brand name within a two (2) year period following the
Discontinuation Date; provided, however, that (i) Heinz, its Affiliates and
Sublicensees shall submit all products proposed to be marketed or sold using the
Weight Watchers brand name, and all labels, packaging, advertising and
promotional materials proposed to be used in connection therewith, for approval
to Weight Watchers or the LLC, as may be appropriate, as if they were in all
respects completely new products or new uses; and (ii) if Heinz thereafter
discontinues all use of the Smart Ones brand name or Smart Ones Package Design
together with the Weight Watchers brand name for any period of time, it shall
not have any right to recommence such use, even with regard to food or beverage
products in the categories specified in Schedule B, whether or not such use
would otherwise be permissible under any other provision of this Agreement or
any license concerning use of the Weight Watchers brand name previously granted
to Heinz.

4. Schedule C of the Agreement is hereby deleted in its entirety and replaced
with the new Schedule C set forth on Exhibit “A” attached hereto.

5. This Amendment is deemed a binding amendment to the Agreement as a signed
writing pursuant to Section 2.22(e) thereof, and is hereby incorporated into the
Agreement as a part thereof.

 

3



--------------------------------------------------------------------------------

6. All provisions of the Agreement that are not expressly amended by this
Amendment shall remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Weight Watchers and Heinz have caused this Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

 

H.J. HEINZ COMPANY By:  

/s/ Hein Schumacher

  Name:  

Hein Schumacher

  Title:  

Vice President

WEIGHT WATCHERS INTERNATIONAL, INC. By:  

/s/ Jeffrey A. Fiarman

  Name:  

Jeffrey A. Fiarman

  Title:  

EVP & General Counsel

 

5



--------------------------------------------------------------------------------

EXHIBIT “A”

Operating Agreement

Schedule C

HJH Food Trademarks

 

SMART ONES     United States, Canada, Mexico SMART OPTIONS     United States
HEALTHY GOURMET     Canada HEALTHY RECIPES     Canada HEINZ     United Kingdom,
Portugal, Ireland KEYSTONE DEVICE     United Kingdom, Portugal, Ireland

 

6